Prohibition. One James C. Barnaby held a position in the "competitive class" of the civil service of Kansas City. Thereafter, on or about January 31, 1921, he was "removed" from the position by the head of the department in which he served, in violation, he alleged, of Section 10, Article 15, of the Charter of Kansas City of 1908, then in force. On the 14th day of August, 1923, he brought a suit in mandamus in the Circuit Court of Jackson County, whereby he sought restoration to the position from which he had been excluded and recovery of the salary of which he had been deprived. While the suit was pending and undisposed of, Kansas City adopted a new charter, Section 125 of which became effective February 24, 1925. That section provided that no person claiming to have been unlawfully removed from any office or position in the competitive class of the civil service prior to the first day of January, 1925, should in any event be entitled to restoration to such office or position after February 24, 1925, nor to the salary incident thereto after that date. Following the adoption of the section just referred to, on March 8, 1926, Kansas City, one of the defendants in the mandamus proceeding, filed in that cause in the circuit court a motion to quash the alternative writ theretofore issued therein, on the ground, among other things, that upon the adoption of said Section 125 of the new charter the suit abated. This motion was overruled. Thereupon Kansas City applied to this court for a writ of prohibition to prevent the circuit court from proceeding further in the cause, and our preliminary rule issued.
The grounds for the relief sought herein are summarized by the relator in the last paragraph of its reply to respondent's return, as follows:
"For further reply relator alleges that the sole and only question raised in this prohibition suit is as to the accrual of salary to civil service employees claiming to have been wrongfully discharged under the provisions of the old charter of 1908; that upon the adoption of the new charter as aforesaid such salary ceased to accrue and the right of restoration to office was destroyed, and that such mandamus suits must abate, and that any action taken by respondent looking toward the restoration or payment of salary to the said James C. Barnaby, or other civil service employees, is beyond the jurisdiction of the respondent and constitutes a usurpation of power."
The foregoing is an outline of the case presented here. We do not deem it necessary to state the facts more fully, because, in their *Page 695 
legal aspects, they are identical with those set forth at length in the recent case of State ex rel. Kansas City v. Coon,316 Mo. 524. In that case after considering every contention made by counsel in this, and others as well, the majority of the court reached the conclusion that prohibition did not lie. In voicing that conclusion we said:
"We have gone fully into the merits of the contentions of both parties . . . to see, if perchance, any matter is involved . . . which lies beyond the jurisdiction of the circuit court. We have found that the trial and determination of the cases will probably call for the construction of certain provisions of the Charter of 1908; the construction and constitutionality of Section 125 of the Charter of 1925; the effect of the adoption of the latter upon pending suits; and the constitutional questions raised by Kansas City with respect to its being required to pay a second time the salaries incident to the offices involved. The trial of the cases will also necessarily call for a judicial determination of the truth of the allegations contained in the petition in each case, and also the sufficiency of the defense, if any, which may be interposed, such as acquiescence, estoppel or abandonment. Now it is clear that all of these matters fall within the competence of a court of general jurisdiction; as to mere mode of procedure, it is not suggested, nor does it appear, that the circuit court has in any respect departed from long established paths. If therefore, it does all that relator says it has threatened to do, it will not have exceeded its lawful jurisdiction in any particular. If it commits error, an adequate remedy through appeal or writ of error will be available to relator.
"And of course the circuit court will not exhaust its jurisdiction in the trial and determination of one case. Neither the number of cases pending nor the aggregate amount involved operates to limit its power."
We still adhere to the views then expressed. It follows that our provisional rule herein should be discharged and the proceeding dismissed. It is so ordered.
Blair, Gantt, Atwood, and White, JJ., concur; Graves, J.,
dissents for the reasons set forth in his dissenting opinion in State ex rel. Pickett v. Coon, 316 Mo. 524; Walker, C.J.,
dissents for reasons set forth in his dissenting opinion filed in State ex rel. Pickett v. Coon. *Page 696